Citation Nr: 9917322	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  98-15 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Corwin G. Muse, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and A. Williams


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1974 to October 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1997, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to TDIU.  The veteran subsequently perfected an 
appeal of that decision.  A video conference hearing on this 
claim was held on February 22, 1999, before Jeff Martin, who 
is a member of the Board and was designated by the chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991).


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  Although the veteran's service-connected disabilities 
do not meet the schedular criteria for an award of a total 
disability rating for compensation purposes due to individual 
unemployability, see 38 C.F.R. § 4.16(a) (1998), a total 
disability rating can still be awarded on an extra-schedular 
basis by the Director, Compensation and Pension Service, if 
referral to the Director is warranted by evidence that the 
veteran is unable to pursue substantial gainful employment 
due to his service-connected disabilities.  38 C.F.R. 
§ 4.16(b) (1998).  Accordingly, all records relevant to 
assessing the veteran's ability to work are probative of his 
claim.

With this in mind, the Board notes that at his February 1999 
video conference hearing the veteran testified that he had 
received a VA compensation examination or treatment from a VA 
examiner, Dr. Payne, in July 1998.  A review of the record 
shows that this examination report or treatment report is not 
in the claims file.  Additionally, the veteran testified that 
Dr. Payne told him that he was not able to work due to his 
service-connected disabilities.  No such statement is in the 
record.  Moreover, the veteran testified that he was a 
maintenance mechanic and that he could no longer get a job in 
this field because he was too high risk for accidents.  He 
named the Coco Planting Company in Hollandale, Mississippi, 
and Interstate Forge, in Mississippi, as companies which had 
declined to hire him due to his risk factor.  No statements 
from these companies are of record.

To ensure a complete record for evaluation of the veteran's 
claim, the Board remands this case so that the RO can obtain 
the recent treatment records by Dr. Payne from the VA medical 
center in Jackson, Mississippi.  Additionally, the RO should 
contact the veteran and inform him that to assist his claim 
he should obtain statements from the Coco Planting Company 
and Interstate Forge regarding their reasons for not 
employing him, he should also contact Dr. Payne and request 
that he provide a statement regarding the veteran's ability 
to work, and the specific disabilities contributing to this 
inability.  Additionally, upon remand the veteran should be 
given the opportunity to add any recent lay or medical 
evidence to the record.  See 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998); Quarles v. Derwinski, 3 
Vet. App. 129 (1992).

Moreover, the Board notes that the veteran submitted some 
additional medical evidence relating to his service-connected 
disabilities after his hearing before a member of the Board, 
and this evidence does not include a waiver of review by the 
RO.  Furthermore, although this evidence is relevant to the 
issue at hand, there is no supplemental statement of the case 
addressing this evidence.  Accordingly, this evidence should 
be reviewed, along with any newly received evidence, and a 
supplemental statement of the case issued.  In the 
supplemental statement of the case the RO should discuss the 
basis for any determination not to forward the veteran's 
claim to the Director of Compensation and Pension services 
for extraschedular evaluation pursuant to 38 C.F.R. § 4.16(b) 
(1998).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.  
Specifically, the veteran should contact 
Dr. Payne and request that he submit a 
written statement with regard to the 
impact the veteran's service-connected 
disabilities have on his ability to 
engage in gainful employment.  The 
veteran should also contact the Coco 
Planting Company and Interstate Forge and 
request that they provide statements 
addressing the reasons that they were not 
able to hire him.

2.  The RO should also attempt to secure 
copies of all VA outpatient and 
hospitalization treatment records 
pertaining to the veteran from the VA 
medical facility in Jackson, Mississippi, 
from June 1998, to include any treatment 
by Dr. Byrd Payne.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



